Citation Nr: 1009350	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  05-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the Veteran's 
service connected left knee strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that continued the Veteran's evaluation for his 
service connected left knee strain at a noncompensable level.  
During the course of this appeal, the Veteran's evaluation 
for his service connected left knee strain was increased to a 
10 percent evaluation, therefore the issue in appellate 
status is as noted above.  An April 2009 Board decision on 
this issue was vacated and remanded by a December 2009 United 
States Court of Appeals for Veterans Claims (Court) decision; 
as such, this issue returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2009 decision, the Board found that the criteria 
for an evaluation in excess of 10 percent, for the Veteran's 
service connected left knee strain, had not been met.  In 
this regard, the Board found that the evidence of record, 
including a July 2004 VA examination report, a December 2007 
VA examination report, and a January 2009 report showing a 
meniscal tear of the Veteran's knee, showed that the 
Veteran's service connected left knee disability was 
manifested by slight limitation of motion, with no objective 
findings of instability.

However, a joint motion for remand (JMR), dated November 
2009, found that Board decision to be inadequate because it 
failed to address whether the Veteran was entitled to a 
separate disability rating for the residuals of a 
meniscectomy which appeared to have been performed in 
February 2009, and also because it was felt that the Board 
had failed to adequately address the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) regarding consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups or repetitive motion.  
Relying on this JMR, the Court vacated and remanded the April 
2009 Board decision in a December 2009 Court Order.

As the Court has found that the Board failed to adequately 
address both DeLuca, and the Veteran's meniscal tear, and as 
the Veteran has not had a VA examination since his meniscal 
tear, the Board finds that it must remand this issue in order 
that the Veteran may be provided with a VA examination to 
determine the present severity of his left knee disability, 
whether his meniscal tear is related to his service connected 
left knee disability, what additional knee disability, if 
any, is attributable to that meniscal tear, and to ensure 
that the provisions of DeLuca are adequately addressed.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the Veteran and request that he 
provide the names and addresses of all 
health care providers who have recently 
treated him for any left knee 
disability.  After obtaining any 
relevant releases, please associate all 
identified records with the Veteran's 
claims file, to include any records 
from any Montgomery, Alabama, VA 
Medical Facilities, and any available 
records from the Montgomery Surgical 
Center, Integrated Magnetic Imaging of 
Montgomery, Alabama, and Dr. Kenneth 
Taylor of Alabama Orthopaedics and 
Sports Medicine.

2.	After the above development has been 
completed, and the identified records 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination in order to determine the 
current severity and etiology of any 
diagnosed left knee disabilities, 
including his service connected left 
knee strain.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
The examiner must specifically comment 
on the Veteran's level of functional 
impairment as per DeLuca, if any, due 
to his service connected left knee 
strain.  The examiner should opine as 
to whether it is at least as likely as 
not that the Veteran's recent meniscal 
tear is related to his service 
connected left knee strain, and what 
knee symptomatology the Veteran has 
that is related to his service 
connected left knee strain, and what 
that is related to his meniscal tear, 
or any other non service related 
causes.  A complete rationale for all 
opinions expressed should be provided.

3.	Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to an increased rating for 
his service connected left knee strain.  
If any benefits sought are not granted, 
the Veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


